DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 12, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osada et al. Ionic-Liquid-Based Polymer Electrolytes for Battery Applications Irene Osada, Henrik de Vries, Bruno Scrosati, and Stefano Passerini; Angew. Chem. Int. Ed. 2016, 55, 500–513 (“OSADA”). 

OSADA is a review of ionic-liquid-based polymer electrolytes and ternary polymer electrolytes for lithium ion batteries where ternary polymer electrolytes comprise lithium salt, ionic liquid, and polymer (abstract, Fig. 1, p. 506).  In this review article, many different electrolyte systems are disclosed and a multitude of publications 
    PNG
    media_image1.png
    653
    904
    media_image1.png
    Greyscale
ternary electrolyte system.











Figure 1 of OSADA
	Regarding Claim 1, OSADA discloses an electrolyte (section 3 at 506 ternary polymer electrolyte systems; p. 507 Shin et al. system of PEO+Pyr13TFSI+LiTFSI), comprising: an ionic liquid (SHIN system Pyr13TFSI), comprising: organic nitrogen cations (Pyr13); and 5charge-delocalized organic anions (TFSI); and an electrolyte salt (LiTFSI), wherein the electrolyte salt is dispersed in the ionic liquid, and the electrolyte salt is selected from alkali metal salt and/or alkaline earth metal salt (LiTFSI).  
	Regarding Claim 2, OSADA discloses the electrolyte of claim 1, wherein the organic nitrogen cations of the ionic liquid are N-methyl- N-propyl-pyrrolidinium (P13) (SHIN p. 507 section 3.2) and thus meets the claim language “selected from the group consisting of I-ethyl-3-methylimidazolium (Iml2+), (NN-diethyl-N- 10methyl-3 -dimethylimidazolium, 1-(4-sulfobutyl)-3- methylimidazolium, 1-butyl-l-methylpyrrolidinium, 1-butyl-3-methylimidazolium, 1-hexyl-3- methylimidazolium, 1-methyl-i-(2-methoxyethyl)pyrrolidinium, 1-methyl-l-octylpyrrolidinium, 3-methyl-i-propylimidazolium, N,N-diethyl-N-methyl-N-propylammonium, N-butyl-N- methylpiperidinium, N-propyl-N-methylpiperidinium, 1-ethyl-3-methylimidazolium (EMI), 1- 15Butyl-3-methylimidazolium (BMI), 1-Octyl-3-methylimidazolium (C8MI), 1-decyl-3- methylimidazolium (ClOMI), 1-methyl-3-[2,6-(S)-dimethylocten-2-yl]imidazolium (MDI), 1,2- dimethyl-3-ethylimidazolium (M1,2E31), 1,2-dimethyl-3-propylimidazolium (DMPI), N-methyl- N-propyl-pyrrolidinium (P13), N-methyl-N-butyl-pyrrolidinium (P14), imidazolium, pyrrolidinium, quaternary ammonium, alicyclic cation, pyrrolidine cation, iminazole cation, 20ethylmethylimidazolium cation, and quaternary ammonium cation.”
	Regarding Claim 3, OSADA discloses the electrolyte of claim 1, wherein the charge-delocalized organic anions are TFSI (p. 507 SHIN citation in section 3.2) and thus meets the limitations “selected from the group consisting of Cl-, bis(fluorosulfonyl)imide (FSF), BF-, difluoro(oxalato)horate (DFOB-), N, N-bis(trifluoromethane)sulphonamide (TFSI ), Bisperfluoroethylsulfonyl imide Bisperfluoroethylsulfonyl imide (BETLI), bis(methanesulfonyl)imide (MSI), 25trifluoromethanesulfonate (OTf), Trifluoroacetate (TA), Hexafluorophosphate ((PF6 )3), CF3SO33 [(CF3SO2)2N]-, [(FSO2)2N]-, [(C F3SO2)2N]-, bis(trifluoromethanesulfonyl)imide (TFSI"), iodied, 35File:88322usf methyl-phosphate, trifluoromethanesulfonate, bis(oxalate)borate (BOB-), acetate, dicyanamide, diethyl phosphate, and hexafluorophosphate.”  
Claim 4, OSADA discloses the electrolyte of claim 1, wherein the ionic liquid is N-methyl-N-propyl- pyrrolidinium bis(fluorosulfonyl)imide (Py13TFSI) and thus meets the claim language “selected from the group consisting of N-methyl-N-propylpyrrolidinium bis(fluorosulfonyl)imide ionic liquid, N-alkyl-N- 5methylpyrrolidinium, perfluorosulfonylimide (PFSI), N-alkyl-N-methylpyrrolidinium (PYR1A) perfluorosulfonylimide (PFSI), 1-ethyl-3-methylimidazolium bis(fluorosulfonyl)imide (IM12FSI), 1-Propyl-3-methylimidazolium Bis(fluorosulfonyl)imide (IM13FSI), N-butyl-N- methyl-pyrrolidinium bis(trifluoromethanesulfonyl)imide (Py14TFSI), and N-methyl-N-propyl- pyrrolidinium bis(fluorosulfonyl)imide (Py13FSI), and N-Butyl-N-methylpyrrolidinium 10bis(fluorosulfonyl)imide (Pyl4FSI).”  
	Regarding Claim 5, OSADA discloses the electrolyte of claim 1, wherein the electrolyte salt is LiTFSI and thus meets the claim language “comprises a lithium (Li) salt, a sodium (Na) salt, a potassium (K) salt, a calcium (Ca) salt, or a magnesium (Mg) salt, and the lithium salt is selected from the group consisting of lithium perchlorate (LiCIO4), lithium hexafluorophosphate (LiPF6), lithiumborofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), 15lithium trifluoro-metasulfonate (LiCF3SO3), bis-trifluorom-ethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C204), lithium nitrate(LiNO3), Li-fluoroalkyl-phosphates (LiPF3(CF2CF3)3), lithium bisperfluoro- ethysulfo-nylimide (LiBETI), lithium bis(trifluoromethanesulphonyl) imide, lithium bis(fuorosulphonyl)imide, lithium trifluoromethanesulfonimide (LiTFSI), lithium bis(fluo- 20rosulfonyl)imide (LiFSI), lithium difluoro(oxalato)borate (LiDFOB), lithium perchlorate (LiClO4), LiC(CF3SO2)3, LiF, LiCl, 2SO4, LiNO3, Li3PO4, Li2CO3, LiOH, lithium acetate, lithium trifluoromethyl acetate, lithium oxalate, and a combination thereof.”  
	25 Regarding Claim 7, OSADA discloses the electrolyte of claim 1, further comprising a polymer (Shin et al embodiment comprises PEO as the polymer component of the ternary electrolyte).
	Regarding Claim 9, OSADA discloses the polymer is PEO thus meeting the limitations of Claim 9 wherein the polymer may be selected to be PEO.
	Regarding Claim 12, OSADA discloses the content of polymer in the electrolyte is 17.7 wt.% (SHIN experimental section 2, 1017 left column) which is within and thus anticipates the claimed range of between 1 wt.% and 40wt.% based on a total weight of the electrolyte.
	Regarding Claim 20, OSADA, citing SHIN, discloses a10 battery, comprising: the electrolyte of claim 1; an anode; and a cathode with an electroactive material (Fig. 1 including a Li metal anode, composite cathode including carbon and V2O5, and ternary polymer electrolyte).  
	Regarding Claim 21, OSADA discloses the battery according to claim 20, wherein the anode is lithium metal or graphite (Fig. 1, lithium metal anode battery).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 13, 14-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over OSADA.

	Regarding Claim 6, OSADA discloses the electrolyte of claim 1. 
Li values thereby reducing the electrolyte concentration polarization (p. 1020 conclusion section 4).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the battery taught by OSADA (citing to SHIN) such that the salt content was within the claimed range of between 0.5 M and 8 M. The motivation for doing so would have been to identify and utilize a workable range of salt content in the electrolyte of SHIN taught by OSADA. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Here, there is no evidence of criticality of the claimed range and all of the general conditions of the claimed electrolyte are taught by OSADA, encompassing the claimed electrolyte, and one of ordinary skill in the art would have been motivated to, and fully capable of, identifying and selecting a workable range of salt content in the claimed range for use of the electrolyte taught by the prior art.
	Regarding Claim 13, OSADA discloses that ternary polymer electrolyte systems are known to comprise plasticizers and that ionic liquid plasticizers are known to be used (p. 506 section 3 left column) and that generally in the field of polymer electrolytes, plasticizers are additives used to lower the glass transition temperature of the host polymer therefore improving ionic conductivity (section 2.2 at 504-505; Table 3 lists certain plasticizers frequently used in polymer electrolytes including some ionic liquids).
	Before the time of filing it would have been obvious to one of ordinary skill in the art to have utilized a plasticizer in the SHIN electrolyte taught by OSADA. The motivation for doing so would have been to lower the glass transition temperature of the host polymer and improve ionic conductivity and where ionic liquid plasticizers are known to be compatible with ternary polymer electrolytes as taught by OSADA. 
	Regarding Claim 14, OSADA does not disclose an initiator used in the electrolyte of SHIN however OSADA further teaches that it is known to use certain initiators in the 
	Before the time of filing it would have been obvious to one of ordinary skill in the art to have modified the electrolyte of SHIN to comprise an initiator including azobisisobutyronitrile in order to cross link the PEO host polymer of the ternary electrolyte system thereby improving ionic conductivity over a wide temperature range as taught by OSADA.
	Regarding Claim 15, OSADA discloses that additives may be included in the ternary polymer electrolyte such as that of SHIN and that such additives may be initiators for crosslinking or plasticizers each as discussed above. Accordingly while OSADA is silent with respect to SHIN’s specific embodiment comprising an additive, before the time of filing it would have been obvious to have included an additive in the ternary electrolyte of SHIN such as the azobisisobutyronitrile initiator to improve cross linking and ion conductivity or a plasticizer such as diethyl carbonate (OSADA Table 3) to reduce glass transition temperature and improve ion conductivity.
	Regarding Claim 16, OSADA is silent with respect to the content of any additive in the ternary polymer electrolyte of SHIN however before the time of filing it would have been obvious to one of ordinary skill in the art to have utilized as additive, such as the plasticizer discussed above with respect to Claim 15, in the amount claimed of between 1 wt.% and 20 wt.%. The motivation for doing so would have been to utilize a workable range of the additive sufficient to produce the plasticizer effect.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Here, there is no evidence of criticality of the claimed range and all of the general conditions of the claimed electrolyte are taught by OSADA, encompassing the claimed electrolyte, and one of ordinary skill in the art would have been motivated to, and fully capable of, identifying and selecting a workable range of additive content in the claimed range for use of the electrolyte taught by the prior art.
Claim 22, OSADA discloses t 15he battery according to claim 20, comprising a cathode with an electroactive material. 
	However, OSADA does not discloses wherein the electroactive material is selected from the group consisting of lithium nickel cobalt manganese oxide, lithium nickel cobalt aluminum oxide, lithium titanate, metallic lithium, lithium metal oxide, lithium manganese oxide, lithium cobalt oxide and lithium iron phosphate as required by Claim 22.
	Before the time of filing it would have been obvious to one of ordinary skill in the art to have modified the battery of SHIN taught by OSADA to comprise LiFePO4 (OSADA p. 508 left column) as the active material of the cathode. The motivation for doing so would have been to select a known cathode active material, known to be suitable for use in lithium ion batteries including those comprising ternary polymer electrolytes as taught by OSADA. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over OSADA in view of Qian et al. Anode-Free Rechargeable Lithium Metal Batteries, Adv. Funct. Mater. 2016, 26, 7094–7102.

	Regarding Claim 17, OSADA discloses an electrolyte of Claim 1 as discussed above but does not disclose an anode-free rechargeable battery.
	QUIAN discloses an anode-free rechargeable battery (abstract, Fig. 1b) comprising: a current collector;42File:88322usf a cathode with an electroactive material (Fig. 1b) and an electrolyte (Fig. 1b). QUIAN further teaches the electrolyte may be a solid-state 
	Before the time of filing it would have been obvious to one of ordinary skill in the art to have utilized the ternary electrolyte of OSADA discussed above with respect to Claim 1 in the anode-free rechargeable battery of QUIAN thus resulting in the claimed invention. The motivation for doing so would have been to use a known high conductivity polymer electrolyte as taught by OSADA. Furthermore, this would have been obvious because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Here, substituting the electrolyte of QUIAN with that of OSADA would have achieved nothing more than the predictable result of an anode-free battery with a known polymer electrolyte.
	Regarding Claim 18, OSADA and QUIAN are relied upon as above with respect to the anode-free rechargeable battery of claim 17. QUIAN further discloses the battery further comprises a cathode current collector, wherein the cathode current collector comprises aluminum, nickel, titanium, stainless 5steel, or carbon paper (Fig. 1b, aluminum cathode collector).  
	Regarding Claim 19, OSADA and QUIAN are relied upon as above with respect to the anode-free rechargeable battery of claim 17. OSADA further discloses the electroactive material is selected from the group consisting of lithium nickel cobalt manganese oxide, lithium nickel cobalt aluminum oxide, lithium titanate, metallic lithium, 
Claims 10 and 11 are rejected under 35 U.S.C. 103 over OSADA in view of Forsyth et al.; Innovative Electrolytes Based on Ionic Liquids and Polymers for Next-Generation Solid-State Batteries; Acc. Chem. Res. 2019, 52, 686−694 (FORSYTH).
	Regarding Claim 10, OSADA is relied upon as above but is silent with respect to the ternary polymer electrolyte polymer component comprising an ionomer, the ionomer comprising a backbone group, an anionic substituent, and a cation. 
	FORSYTH discloses an ionomer, the ionomer comprising a backbone group, an anionic substituent, and a cation (abstract, p. 699 left column), and that these PEO ionomers provide improved ion conductivity and compatibility with salts and ionic liquids (section 4, p. 692).
	Before the time of filing it would have been obvious to one of ordinary skill in the art to have modified the PEO ternary polymer electrolyte of SHIN taught by OSADA to comprise PEO ionomer as the PEO component such as the ionomer taught by FORSYTH. The motivation for doing so would be to increase the lithium ion conductivity of the PEO as taught by FORSYTH and also to improve compatibility with salts and ionic liquids as also taught by FORSYTH. This would have been further obvious because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Here, the simple substitution of the PEO component of the electrolyte with the PEO type electrolyte of 
	Regarding Claim 11, OSADA and FORSYTH are relied upon as above with respect to Claim 10 and FORSYTH further teaches the ionomer may comprise 
    PNG
    media_image2.png
    182
    97
    media_image2.png
    Greyscale
as claimed. Accordingly modifying the electrolyte of SHIN taught by OSADA as asserted above to comprise the ionomer of FORSYTH results in the invention of Claim 11 including the claimed ionomer.

Claim 8 is rejected under 35 U.S.C. 103 over OSADA in view of US2003/059681 to Noh.

	Regarding Claim 8, OSADA is relied upon as above and does not disclose the polymer is selected from the group claimed. 
	US2003/059681 to Noh (“NOH”) discloses a polymeric gel electrolyte for lithium batteries based on crosslinked polyethylene glycol acrylate or polyethylene glycol methacrylate (para. 39, claim 5) or polyglycol epoxy resin (claim 26) with EC and LiTFSI as electrolyte (para. 46).
	Before the time of filing, it would have been obvious to one of ordinary skill in the art to have modified OSADA to comprise the polymer of NOH resulting in the claimed invention. The motivation for doing so would have been to use a polymer that provides improved ion conductivity and overcharge safety (para. 55, abstract). This would have been further obvious because the simple substitution of one known element for another KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729